Title: Memorandum from John Brown and John Breckinridge, 3 May 1802
From: Brown, John,Breckinridge, John
To: Jefferson, Thomas


            
              John RowanDaniel WeisgerJohn Inston
              
              }
              of Frankfort
            
            
              James MorrisonJohn A. SeitzJohn Bradford
              
              }
              of Lexington
            
          
            We think the above Gentn. will be proper persons to be appointed as Commrs of Bankruptcy in the State of Kentucky. May 3rd 1802.
            J BrownJohn Breckinridge
          